Citation Nr: 0919707	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2009, the Veteran testified at a 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran testified that since his June 2007 
VA examination he has received treatment at the Omaha VA 
Medical Center which shows that his service connected 
bilateral hearing loss had increased in severity since his 
last VA examination.  Therefore, since a review of the record 
on appeal does not reveal any post-August 2007 VA treatment 
records, the Board finds that a remand to obtain these 
outstanding treatment records is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Given the above development, as well as the fact that the 
June 2007 VA examiner did not have the Veteran's claims file, 
the Board also finds that on remand the claimant should be 
afforded another VA examination to ascertain the current 
severity of his service connected bilateral hearing loss 
taking into account these treatment records.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The Veteran in written statements to the RO and at his 
personal hearing and his co-workers and friends in May 2008 
written statements reported, in substance, that the claimant 
had lost approximately half of his counseling business 
because he cannot hear children or elderly people talk and 
because he cannot hear people talk at group therapy sessions.  
Given this unusual disability not contemplated by the rating 
schedule, the Board finds that on remand that the Veteran's 
claim's file should be submitted to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record all of the 
Veteran's post August 2007 treatment 
records from the Omaha VA Medical Center.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.  
The Veteran should be notified in writing 
if the records are unavailable.  Because 
these are Federal records, if they cannot 
be located or no such records exist, a 
memorandum of unavailability should be 
associated with the claim's file. 

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an audiological 
examination.  The claim's folder is to be 
provided to the examiner for review in 
conjunction with the examination.  In 
accordance with the AMIE worksheet for 
rating bilateral hearing loss, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his bilateral hearing loss.  

In addition to any other information 
asked for by the AMIE worksheet, the 
examiner should also provide an opinion 
as to the degree the Veteran's service 
connected bilateral hearing loss 
adversely impacts his employment as a 
counselor.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should refer the Veteran's claim 
to the Director, Compensation and Pension 
Services, for extra-schedular 
consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Thun, supra; Bagwell, 
supra.

4.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holdings in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
as well as in accordance with 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  The VCAA notice should 
include, among other things, notice of 
the relevant rating criteria as well as a 
request that the Veteran provide VA with 
evidence showing how his disability 
interferes with work and activities of 
daily life. 

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether an extra-schedular rating is 
appropriate and whether "staged" 
ratings are appropriate.  See 38 C.F.R. 
§ 3.321(b)(1); Thun, supra; Bagwell, 
supra; Hart v. Mansfield, 
21 Vet. App. 505 (2007).  It should also 
include.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

